           Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HANESBRANDS INC. and                         *
HBI BRANDED APPAREL                          *
ENTERPRISES, LLC,                            *
                                             *
        Plaintiffs,                          *
                                             *
                v.                           *              Civil No. 1:20-cv-11354-IT
                                             *
KEDS, LLC and SR HOLDINGS, LLC,              *
                                             *
        Defendants.                          *

                                MEMORANDUM AND ORDER

                                          May 21, 2021
TALWANI, D.J.

        Plaintiffs Hanesbrands Inc. and HBI Branded Apparel Enterprises, LLC (singularly or

collectively, “Hanes”) brought this action against Defendants Keds, LLC, and SR Holdings, LLC

(collectively, “Keds”). Hanes asserts six federal and state law claims against Keds: trademark

infringement (Count I); unfair competition and false association (Count II); trademark dilution

(Count III); actual and anticipatory breach of contract (Count IV); breach of the implied

covenant of good faith and fair dealing (Count V); and unfair and deceptive trade practices

(Count VI). Compl. ¶¶ 59-97 [#1]. Pending before the court is Keds’ Motion to Dismiss [#24].

For the following reasons, the motion is GRANTED.

   I.       Factual Background

        As alleged in the Complaint [#1] and the incorporated documents, the facts are as

follows.

        Beginning in the 1930s, Hanes’ predecessor-in-interest, Champion Products, Inc.

(“Champion”), used the CHAMPION trademark to market, promote, and sell Champion-branded
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 2 of 19




apparel. Compl. ¶¶ 1-8 [#1]. Meanwhile, Keds owned the CHAMPION mark (“KEDS

CHAMPION”) for casual footwear in the United States and Canada. Id. at ¶ 9; License

Agreement 2 [#16-3]. In 1987, Keds and Champion executed a License Agreement, wherein

Keds granted Champion the right to use the KEDS CHAMPION mark in the United States and

Canada for “high performance athletic shoes.” Compl. ¶¶ 9, 29-30 [#1]; License Agreement 2

[#16-3]. Since then, the License Agreement has automatically renewed at the end of each five-

year renewal term, with the most recent term having begun on January 1, 2017. Compl. ¶ 29

[#1].

        The License Agreement prohibits Champion, and now Hanes, from producing footwear

in the category of “casual, street and play time wear, and footwear designed for walking and for

general purposes.” 1 License Agreement 2 [#26-3]. However, it permits Hanes to use the mark on

athletic shoes “in the United States, Canada, Puerto Rico and in any other country where Keds

may have acquired rights” in the KEDS CHAMPION mark for shoes. 2 Id. at 6. It also “does not

preclude” Hanes from using the mark for athletic shoes “in any country where Keds does not

have rights in the mark and where [Hanes] may have acquired or will acquire superior rights in

said trademark for [athletic shoes].” Id.




1
  Hanes’ Complaint [#1] flips this language on its head, alleging that the License Agreement
permits Keds the right to use the CHAMPION mark for the “narrow category of casual street and
playtime shoes.” Compl. ¶ 30 [#1]. However, the License Agreement, which is incorporated by
reference in the Complaint [#1], makes clear that Keds owns the mark for footwear and that
Hanes has licensed the mark for use in connection with athletic footwear. License Agreement
[#26-3].
2
 Over time, Keds has acquired registrations for use of the mark in Belgium, the Netherlands,
Luxembourg, Brazil, France, Germany, Italy, Japan, Mexico, Spain, and the United Kingdom.
Compl. ¶ 12 and n.1 [#1].

                                                2
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 3 of 19




       Since 1987, there have been twelve amendments to the License Agreement. Compl.

¶¶ 36, 55 [#1]. Each amendment concerns sublicensing and grants Champion and then Hanes the

right to sublicense the KEDS CHAMPION mark to various third parties. Amendments [#26-4].

In late 2017, Hanes and Keds began negotiations regarding the “Tenth Amendment,” which

would allow Hanes to grant a new sublicense. Tenth Am. [#26-5]. Specifically, the Tenth

Amendment, as executed in January 2018, opens with the following statement:

       WHEREAS, effective as of November 1, 2017 (“Tenth Amendment Effective Date”),
       Keds consent to [Hanes’] sublicensing its rights to use the Keds’ Champion Marks to
       BBC International LLC (“BBC”) upon all of the terms and conditions as contained in the
       License Agreement, as amended hereby.

Id. at 2. Then, “in consideration of the promises contained herein,” the parties agreed to several

conditions regarding the scope of Hanes’ sublicensing rights, including the requirement that

Hanes obtain Keds’ approval of a sample of each sublicensed product prior to distribution; Keds’

royalty payments; and Keds’ right to audit BBC as related to the sublicensed products. Id. at

¶¶ 1-5. In addition, the Tenth Amendment contained the following promise:

    Keds asserts that through many years of use without objection, it has acquired equitable
    rights to continue its historic uses of the CHAMPION word mark outside of the [United
    States and Canada (“the Territory”)]. [Hanes] disagrees with such assertion, and does
    not agree that Keds has any rights in the CHAMPION word mark outside of the
    Territory beyond any rights Keds may have in those jurisdictions where Keds has
    registered trademark rights to “KEDS CHAMPION”. In consideration of the execution
    of this Tenth Amendment by Keds, [Hanes] hereby waives and releases Keds from all
    causes of action it may have stemming from or arising out of Keds’s historic uses of the
    CHAMPION trademark outside of the Territory (and Keds’s continued uses during the
    time period described below), such uses consisting primarily of use on shoeboxes, shoe
    tongue labels, and other venues (e.g., websites) as a product or collection name, and
    [Hanes] agrees that [Hanes] will not contest the continuance of such historic uses for
    sixty (60) months after the Tenth Amendment Effective Date, or until renegotiation of
    the License Agreement, whichever occurs first. Such agreement by [Hanes] to not
    contest the continuance of Keds’s historic uses does not extend to any uses by Keds of
    the CHAMPION word mark which are in addition to such historic uses. Except as set
    forth above, this Section 7 is without prejudice to [Hanes’s] and Keds’s rights and
    remedies, all of which are expressly reserved.



                                                 3
              Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 4 of 19




Id. at ¶ 7.

        This paragraph creates a “temporary and conditional agreement” by Hanes to refrain from

contesting Keds’ allegedly improper international use of the CHAMPION mark. Compl. ¶ 42

[#1]. This agreed-upon moratorium on contesting Keds’ “historic uses of the CHAMPION

trademark” in countries other than the United States and Canada is in effect for five years “after

the Tenth Amendment Effective Date or renegotiation of the License Agreement, whichever

comes first.” Id. at ¶ 41.

        Hanes alleges, however, that since the Tenth Amendment went into effect, Keds has

“deliberately expanded its use of the CHAMPION trademark in connection with the marketing

and sale of its shoes in foreign territories, including through more prominent use of the

CHAMPION mark itself.” Id. at ¶ 44. For example, Keds has allegedly marketed its Champion

line of shoes in Taiwan, Austria, and Korea since 2018, despite having no or inferior registered

trademarks to CHAMPION or KEDS CHAMPION in those jurisdictions. Id. at ¶¶ 44–47.

        Hanes claims that it has repeatedly attempted to engage Keds in a substantive discussion

about the parties’ relationship and the License Agreement in general. Id. at ¶¶ 52-55, 57. In April

2018, Hanes unsuccessfully attempted to engage Keds in a discussion “regarding an outright

purchase of Keds’ limited rights to the CHAMPION trademark.” Id. at ¶ 53. A year later, in May

2019, Hanes’ reiterated its offer to purchase Keds’ rights but “Keds explained . . . that its interest

in the CHAMPION trademark was not solely driven by a would-be purchase price, but was

inextricably tied to the ongoing royalties Keds stood to gain from the perpetual License

Agreement with Hanes.” Id. at ¶¶ 53-54. Hanes contacted Keds the day after the May 2019

meeting to request that the parties modify the License Agreement to “afford Hanes more

financial and operational flexibility in growing its domestic footwear business while preserving a



                                                  4
             Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 5 of 19




revenue stream for Keds and permitting the expansion of Keds’ trademark rights in foreign

territories.” Id. at ¶ 54. In September 2019, Keds expressed its lack of interest in further

discussions. Id.

          In March 2020, while discussing a Twelfth Amendment, Hanes proposed to add language

to schedule renegotiations of the License Agreement to occur between March and December

2020 and to stipulate that if negotiations were unsuccessful, “then Hanes’ temporary agreement

not to contest Keds’ international use of the CHAMPION trademark would be of no further force

and effect.” Id. at ¶ 55. Keds objected to the proposed addition and demanded its removal from

the Twelfth Amendment. Id. Keds is allegedly unwilling to renegotiate the terms of the License

Agreement unless Hanes is willing to agree that “such negotiations would not terminate that

moratorium.” Id. at ¶ 50. Hanes has not agreed to that condition. Id.

    II.      Standard of Review

          In evaluating a motion to dismiss, this court assumes “the truth of all well-pleaded facts”

and draws “all reasonable inferences in the plaintiff's favor.” Nisselson v. Lernout, 469 F.3d 143,

150 (1st Cir. 2006). To survive dismissal, a complaint must contain sufficient factual material to

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

559 (2007). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . [f]actual allegations must be enough to raise a right to relief

above the speculative level . . . .” Twombly, 550 U.S. at 555 (internal citations omitted). “A

claim has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 663 (2009). In ruling on a motion to dismiss, “a judge can mull over ‘documents

incorporated by reference in [the complaint], matters of public record, and other matters



                                                   5
                Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 6 of 19




susceptible to judicial notice.’” Lydon v. Local 103, Int’l Bhd. of Elec. Workers, 770 F.3d 48, 53

(1st Cir. 2014) (quoting Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir. 2008)) (alteration in

original).

    III.        Discussion

           Hanes brings two sets of claims: (1) contract claims, including a derivative unfair and

deceptive trade practices claim under Mass. Gen. Laws ch. 93A § 11 (“chapter 93A”), and (2)

trademark claims under the Lanham Act, 15 U.S.C. §§ 1051 et seq. The court considers each in

turn.

           A.        Contract Claims

                1.      Actual and Anticipatory Breach of Contract (Count IV)

           To state a claim for breach of contract, a plaintiff must allege facts demonstrating that “a

valid, binding contract existed, the defendant breached the terms of the contract, and the

plaintiffs sustained damages as a result of the breach.” Brooks v. AIG SunAmerica Life Assur.

Co., 480 F.3d 579, 586 (1st Cir. 2007). The plaintiff must allege more than that “the facts

[demonstrate a] breach of that contractual relationship.” Doyle v. Hasbro, Inc., 103 F.3d 186,

194 (1st Cir. 1996). Rather, the plaintiff must describe “with ‘substantial certainty,’ the specific

contractual promise the defendant failed to keep.” Brooks, 480 F.3d at 586 (citing Buck v. Am.

Airlines, Inc., 476 F.3d 29, 38 (1st Cir. 2007)).

           Hanes asserts breach of two promises. First, Hanes alleges that Keds breached its

contractual obligation under the Tenth Amendment “by refusing and failing to engage in

renegotiation . . . regarding the License Agreement.” Compl. ¶ 86 [#1]. Second, Hanes claims

that Keds anticipatorily breached the Tenth Amendment by conditioning renegotiation of the




                                                     6
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 7 of 19




License Agreement on Hanes’ agreement not to terminate its “temporary and conditional”

moratorium on contesting Keds’ “historic uses of the CHAMPION trademark.” Id. at ¶¶ 41, 86.

       Hanes first attempts to frame this contract dispute as “a substantive question of contract

interpretation premature at the pleading stage.” Pl’s Opp. 14 [#35] (citing BASF Corp.v.

Martineaus Auto Body, Inc., 2019 WL 383885, at *3 (D. Mass. Jan. 30, 2019)). In the case on

which Hanes relies, the defendants submitted extrinsic evidence to controvert the allegations

made in the complaint. See BASF Corp., 2019 WL 383885, at *3. That is not the case here.

Instead, Hanes and Keds simply differ on the meaning of the contract language that is properly

before the court.

       Hanes next argues that the contractual language is ambiguous and that the motion to

dismiss must therefore be denied. Pl’s Opp. 22-23 [#35] (citing Aware, Inc. v. Centillium

Commc’n., Inc., 604 F. Supp. 2d 306, 310 (D. Mass. 2009) and NExTT Sols., LLC v. XOS

Techs., Inc., 113 F. Supp. 3d 450, 457 (D. Mass. 2015)). Under Massachusetts law, contract

interpretation is ordinarily a question of law. See Freelander v. G. & K. Realty Corp., 357 Mass.

512, 516, 258 N.E.2d 786 (1970). It is also for the court to decide whether a contractual

provision is ambiguous. Id. In making that determination, the court looks to the plain language of

the contract. Id. “[A]n ambiguity is not created simply because a controversy exists between the

parties, each favoring an interpretation contrary to the other.” Lumbermens Mut. Cas. Co. v.

Offices Unlimited, Inc., 419 Mass. 462, 466, 645 N.E.2d 1165 (1995). Rather, “[a] term is

ambiguous only if it is susceptible of more than one meaning and reasonably intelligent persons

would differ as to which meaning is the proper one.” Citation Ins. Co. v. Gomez, 426 Mass. 379,

381, 688 N.E.2d 951 (1998) (quoting Jefferson Ins. Co. v. Holyoke, 23 Mass. App. Ct. 472, 475,

503 N.E.2d 474 (1987)). Where ambiguity exists, construction of the terms becomes a question



                                                7
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 8 of 19




of fact for a jury. See Trafton v. Custeau, 338 Mass. 305, 307–08, 155 N.E.2d 159 (1959). Where

the contract is unambiguous, though, it must be enforced according to its terms. Freelander, 357

Mass. at 516.

       Applying these principles to the Tenth Amendment, the court concludes that the

provisions at issue are unambiguous. Hanes’ claim hinges on the premise that, under the Tenth

Amendment, Keds is required to engage in a renegotiation of the License Agreement. See

Compl. ¶ 51 [#1] (“Keds has wrongfully deprived Hanes of the full benefits it secured in Section

7 of the Tenth Amendment, i.e., the negotiations promised in that Section”). But the Tenth

Amendment imposes no such obligation on Keds. In relevant part, the Tenth Amendment states:

       In consideration of the execution of this Tenth Amendment by Keds, [Hanes] hereby
       waives and releases Keds from all causes of action it may have stemming from or arising
       out of Keds’s historic uses of the CHAMPION trademark outside of the Territory (and
       Keds’s continued uses during the time period described below), such uses consisting
       primarily of use on shoeboxes, shoe tongue labels, and other venues (e.g., websites) as a
       product or collection name, and [Hanes] agrees that [Hanes] will not contest the
       continuance of such historic uses for sixty (60) months after the Tenth Amendment
       Effective Date, or until renegotiation of the License Agreement, whichever occurs first.

Id. at ¶ 41. Renegotiation of the License Agreement is mentioned as one of two possible ways to

calculate the duration of Hanes’ moratorium on contesting Keds’ use of the mark. Nothing in the

contractual language implies an obligation on either party to engage in renegotiation. To the

contrary, the fact that the contract contemplates an alternative end date to the moratorium

suggests that the parties were aware that renegotiation might not occur within sixty months. Had

Hanes considered that possibility unacceptable, it could have changed the language to explicitly

commit the parties to renegotiate within five years. As worded, though, the contract cannot be

interpreted to impose such an obligation.

       Hanes also argues that because the contract uses the language “until renegotiation,” it

must be read to impose an obligation on Keds, lest it become an illusory promise with no

                                                8
           Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 9 of 19




consideration. Pl’s Opp. 16 and n.11 [#35]. But the contract explicitly states that Hanes’

consideration is “the execution of this Tenth Amendment by Keds,” which contains other

provisions that constitute consideration, importantly Keds’ consent to Hanes sublicensing the

KEDS CHAMPION mark to a third party, which was the very purpose of the agreement. Tenth

Am. [#26-5]. The court therefore concludes that the contract does not require Keds to renegotiate

the License Agreement and that Hanes has failed to state a claim for breach of contract.

           2.      Breach of Implied Covenant of Good Faith and Fair Dealing (Count V)

       Hanes’ second contract claim is based on Keds’ alleged breach of the implied covenant of

good faith and fair dealing. Under Massachusetts law, “the covenant of good faith and fair

dealing is implied in every contract,” UNO Rests., Inc. v. Boston Kenmore Realty Corp., 441

Mass. 376, 385, 805 N.E.2d 957 (2004), and provides that “neither party shall do anything that

will have the effect of destroying or injuring the rights of the other party to receive the fruits of

the contract,” Anthony’s Pier Four, Inc. v. HBC Associates, 411 Mass. 451, 471–72, 583 N.E.2d

806 (1991). While the implied covenant may not “be invoked to create rights and duties not

contemplated by the provisions of the contract or the contractual relationship,” UNO Rests., 441

Mass. at 385–86, the essential inquiry is “whether the challenged conduct conformed to the

parties’ reasonable understanding of performance obligations, as reflected in the overall spirit of

the bargain, not whether the defendant abided by the letter of the contract in the course of

performance,” Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 612 (D. Mass. 2016).

       Hanes alleges that Keds breached the implied covenant by refusing to renegotiate the

License Agreement for the purpose of “depriving Hanes of the rights and benefits of the Tenth

Amendment and [] unfairly leverage[ing] the terms of that Amendment to secure an undue

economic advantage for themselves.” Compl. ¶ 90 [#1]. As previously explained, though, the



                                                   9
            Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 10 of 19




Tenth Amendment does not impose an affirmative obligation on Keds to renegotiate the License

Agreement. Nor has Hanes presented facts suggesting bad faith: while Keds may have refused to

renegotiate for the purpose of preserving the moratorium, Hanes has not alleged any fraud,

deceit, or misrepresentation on Keds’ part that would reasonably have led Hanes to believe that

Keds agreed to renegotiate the License Agreement. Additionally, there is no evidence that Keds

interfered with Hanes’ ability to benefit from the provisions of the Tenth Amendment, such as

the sublicensing agreement. While Hanes may be disappointed that Keds is unwilling to

renegotiate the License Agreement, Keds is not required to do so, and Hanes cannot ask the court

to rewrite a contract through the implied covenant of good faith and fair dealing.

               3.      Unfair and Deceptive Trade Practices (Count VI)

          Hanes also brings a claim for unfair and deceptive trade practices under chapter 93A.

Compl. ¶¶ 92-97 [#1]. The claim, which is based on allegations that Keds breached the

contractual terms of the Tenth Amendment and the implied covenant of good faith and fair

dealing, is derivative of its contract claims. See id.; Pl’s Opp. 20 [#35]. Where the court

dismisses those claims, the chapter 93A claim must also fail. Cf. Pembroke Country Club, Inc. v.

Regency Sav. Bank, F.S.B., 62 Mass. App. Ct. 34, 40, 815 N.E.2d 241 (2004) (no basis for

recovery where plaintiff’s chapter 93A claim was “wholly derivative” of unsuccessful tort

claim).

          B.        Trademark Claims

          In addition to its contract claims, Hanes bring three claims under the Lanham Act for

trademark infringement, unfair competition and false association, and trademark dilution.

Specifically, Hanes alleges that it has “clear priority in most international jurisdictions” based on

its “substantial investment and widespread marketing, promotion, and distribution of its



                                                  10
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 11 of 19




CHAMPION-branded shoes and apparel” and that Keds’ unauthorized use of the CHAMPION

mark harms Hanes by (1) causing confusion “as to the origin of CHAMPION-branded

footwear,” (2) damaging Hanes’ goodwill, (3) misleading and deceiving consumers into

believing that Keds’ shoes are associated with Hanes, and (4) eroding and impairing the

distinctiveness of the CHAMPION trademark and the public’s exclusive association of that mark

with Hanes. Compl. ¶¶ 12-13, 70, 74, 80 [#1]. Keds counters that Hanes is contractually barred

from asserting trademark claims against Keds based on the contractual language of the Tenth

Amendment. Defs’ Mem. 13 [#25]. In the alternative, Keds argues that this court lacks

jurisdiction over Hanes’ extraterritorial Lanham Act claims and that Hanes’ claims do not meet

the plausibility pleading standard.

           1.      Scope of the Claims

       As an initial matter, the court determines that Hanes’ trademark claims are limited but not

altogether barred by the court’s conclusions regarding the contract claims. Under the Tenth

Amendment, Hanes “waives and releases Keds from all causes of action it may have stemming

from or arising out of Keds’s historic uses of the CHAMPION trademark” outside of the United

States and Canada. Compl. ¶ 41 [#1]. This moratorium is currently in effect and remains so until

November 1, 2022, unless the parties renegotiate the License Agreement before that date. Id. at

¶¶ 40-41. Keds argues that Hanes is accordingly barred from asserting its Lanham Act claims at

this time. Defs’ Mem. 13-14 [#25]. The moratorium applies only to Keds’ historic uses of the

mark, though. Where Hanes’ claims challenge such historic uses, they are barred. But to the




                                               11
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 12 of 19




extent that the claims are based on Keds’ allegedly expanded uses of the CHAMPION mark, see

Compl. ¶¶ 42-47 [#1], they do not fall within the ambit of the moratorium. 3

           2.      Subject Matter Jurisdiction

       Enacted in 1946, the Lanham Act establishes a national system of trademark registration.

15 U.S.C. §§ 1051 et seq. The Act has two general purposes. The first is to prevent consumer

confusion regarding the source of goods and services. In other words, it strives to “quickly and

easily assure[] a potential customer that this item—the item with this mark—is made by the same

producer as other similarly marked items that he or she liked (or disliked) in the past.” Qualitex

Co. v. Jacobson Prod. Co., 514 U.S. 159, 163-64 (1995) (emphasis in original). The second is to

incentivize businesses to invest in their brands by assuring them “that [they] (and not an

imitating competitor) will reap the financial, reputation-related rewards associated with a

desirable product.” Id. at 164. The Act “simultaneously discourages those who hope to sell

inferior products by capitalizing on a consumer’s inability quickly to evaluate the quality of an

item offered for sale.” Id. Writ large, the Act reflects the notion that “[n]ational protection of

trademarks is desirable . . . because trademarks foster competition and the maintenance of quality

by securing to the producer the benefits of good reputation.” Park ‘N Fly, Inc. v. Dollar Park &

Fly, Inc., 469 U.S. 189, 198 (1985).

       “The concept of territoriality is basic to trademark law; trademark rights exist in each

country solely according to that country’s statutory scheme.” Person’s Co. v. Christman, 900

F.2d 1565, 1568–69 (Fed. Cir. 1990). This means that trademark rights are secured on a country-

by-country basis: if a United States company wishes to market goods under a particular mark in,



3
 The Complaint [#1] does not make entirely clear, however, what Keds’ expanded uses of the
mark entail.

                                                  12
         Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 13 of 19




say, the United States, Canada, and Mexico, it needs to acquire trademark rights under the laws

of each nation. See Ingenohl v. Walter E. Olsen & Co., 273 U.S. 541, 544 (1927) (“A trade-mark

started elsewhere would depend for its protection in Hongkong upon the law prevailing in

Hongkong and would confer no rights except by the consent of that law”). As a corollary,

Canada’s and Mexico’s trademark laws would not generally apply to marks acquired in the

United States, and vice versa.

       As commerce has become progressively global, though, exceptions to the territoriality

principle have been made. One exception was developed in Steele v. Bulova Watch Co., 344

U.S. 280 (1952). In that case, the Bulova Watch Company—then one of the largest watch

manufacturers in the world—sued Sidney Steele, an American living in Texas, for using the

name “Bulova” on watches that he assembled and sold in Mexico. Id. at 281, 285. The Supreme

Court held that the Lanham Act could be extraterritorially enforced against Steele for several

reasons. First, the Court reasoned that the Lanham Act reaches “all commerce which may

lawfully be regulated by Congress” and that where the foreign activities form part of a

domestically unlawful scheme, Steele could not “evade the thrust of the laws of the United

States” by effectuating some part of it abroad. Id. at 287. Second, Steele’s conduct had “effects”

on commerce within the United States; specifically, “spurious ‘Bulovas’ filtered through the

Mexican border into this country [and] his competing goods could well reflect adversely on

Bulova Watch Company’s trade reputation in markets cultivated by advertising here as well as

abroad.” Id. at 286. Essentially, the same purposes that animate the Lanham Act justify its

extraterritorial enforcement under certain circumstances. And importantly, although Steele had

registered the Bulova trademark in Mexico, by the time the case made its way to the Supreme

Court, the Mexican trademark had been cancelled. Id. at 285. Extraterritorial enforcement of the



                                                13
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 14 of 19




Lanham Act against Steele did not therefore carry the complication of a potential conflict with

Mexican law.

       From Steele, the Second Circuit distilled a widely adopted three-factor test for assessing

when a court may apply the Lanham Act to activities in foreign jurisdictions. See Vanity Fair

Mills, Inc. v. T Eaton Co., 234 F 2d 633, 643 (2d Cir. 1956). First, the defendant’s conduct must

have a “substantial effect” on commerce in the United States. Id. Second, the defendant must be

a United States citizen. Id. This requirement invokes the supervisory role of domestic courts over

United States citizens abroad, which, while not made explicit in Steele, seemed to undergird its

conclusion that the defendant should not be permitted to “evade” domestic law. See Steele, 344

U.S. at 287; see also Skiriotes v. State of Fla., 313 U.S. 69, 73 (1941) (“the United States is not

debarred by any rule of international law from governing the conduct of its own citizens upon the

high seas or even in foreign countries”). Finally, there must be no conflict with trademark rights

under foreign law. Vanity Fair, 234 F 2d at 643. Under the test, “the absence of one of the above

factors might well be determinative” and the absence of two factors “is certainly fatal.” Id.

       The analysis is somewhat different in this circuit. In McBee v. Delica Co., the First

Circuit considered the case of Cecil McBee, an American jazz musician, who brought Lanham

Act claims against a Japanese company that marketed “adolescent female clothing” under the

mark “Cecil McBee.” 417 F.3d 107, 111 (1st Cir. 2005). McBee testified that he found this use

of his name “undignified, highly offensive and repugnant” and that it tarnished his reputation. Id.

at 114. Unlike in Steele, though, the Japanese courts had upheld the validity of the defendant’s

trademark on the grounds that McBee’s name “had not received sufficient recognition in general

Japanese society.” Id. at 113 and n.1.




                                                 14
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 15 of 19




        In resolving the dispute, the First Circuit disaggregated the Vanity Fair factors into a two-

step inquiry. Under its formulation, a court first asks whether the defendant is a United States or

a foreign citizen. Id. at 111. Where, as in McBee, the defendant was foreign, the First Circuit

held that “the Lanham Act grants subject matter jurisdiction over extraterritorial conduct . . . only

where the conduct has a substantial effect on United States commerce.” Id. at 120. The First

Circuit grounded its jurisdictional analysis in the twin purposes of the Lanham Act: “to protect

the ability of American consumers to avoid confusion and to help assure a trademark’s owner

that it will reap the financial and reputational rewards associated with having a desirable name or

product.” Id. at 121 (emphasis in original).

        Unlike the Second Circuit, which included comity concerns as a factor in its jurisdictional

analysis, the First Circuit concluded that “comity considerations are properly analyzed not as

questions of whether there is subject matter jurisdiction, but as prudential questions of whether

that jurisdiction should be exercised” if the effects test is met. Id. In dicta (because it found that

McBee had not presented sufficient evidence of “substantial effects”), the First Circuit noted

that, had the plaintiff established jurisdiction, comity principles would have counselled for

dismissal due to the clear conflict that the plaintiff’s claims would have created with Japanese

law. See id. at 126 n.15. It explained that the comity analysis must be particularly robust when a

defendant’s foreign exploitation of its own trademark rights is at issue because “it is quite a

different thing for the holder of rights in a mark under [another country’s] law to be ordered to

refrain from uses of that mark protected by [that country’s] law.” Id. (quoting Sterling Drug, Inc.

v. Bayer AG, 14 F.3d 733, 746-47 (2d Cir. 1994)).

        If the defendant is a United States citizen, the First Circuit endorsed the supervisory

principle, stating that “a separate constitutional basis for jurisdiction exists for control of



                                                  15
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 16 of 19




activities, even foreign activities.” Id. at 111. Because McBee involved a foreign defendant, the

First Circuit passed on the question of what test would apply to a domestic defendant’s foreign

conduct, although it speculated that “the domestic effect of the international activities may be of

lesser importance and a lesser showing of domestic effects may be all that is needed.” McBee,

417 F.3d. at 118. At the very least, though, the First Circuit’s analysis suggests that the critical

jurisdictional inquiry is into harm to the interests of American consumers and trademark

proprietors, and it underscores the importance of context in analyzing the extraterritorial reach of

the Lanham Act.

       Other courts considering this second interest—helping United States trademark owners

protect their foreign markets under United States trademark principles—have found that the

threshold for a “lesser showing of domestic effects” is low. For example, harm to the plaintiff’s

goodwill and reputation in the United States may suffice. See Steele, 344 U.S. at 286

(“competing goods could well reflect adversely on [plaintiff]’s trade reputation in markets

cultivated by advertising here as well as abroad); Trader Joe’s Co. v. Hallatt, 835 F.3d 960, 971

(9th Cir. 2016) (“There is nothing implausible about the concern that [plaintiff] will suffer a

tarnished reputation and resultant monetary harm in the United States from contaminated goods

sold in Canada”). Financial harm to a domestic trademark owner from loss of foreign sales may

also be a sufficient effect, even if all the allegedly unlawful infringement activity occurred

outside the United States. See, e.g., Am. Rice, Inc. v. Arkansas Rice Growers Co-op. Ass’n, 701

F.2d 408, 415 (5th Cir. 1983) (“Merely because the consummation of the unlawful activity

occurred on foreign soil is of no assistance to the defendant”). Courts have also exercised

extraterritorial jurisdiction where a defendant “‘orchestrated [its] infringing activities’ from the

United States.” Ocean Garden, Inc. v. Marktrade Co., 953 F.2d 500, 504 (9th Cir. 1991) (quoting



                                                  16
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 17 of 19




Reebok Int’l Ltd. v. Marnatech Enterprises, Inc., 737 F. Supp. 1515, 1520 (S.D. Cal. 1989),

aff’d, 970 F.2d 552 (9th Cir. 1992)).

       In each of these cases, though, the interest protected was a domestic company’s federal

trademark. In Steele, Bulova had federal trademark rights for watches, and the worry was that the

defendant’s sale of “spurious Bulovas” in Mexico might harm Bulova’s reputational or financial

interests related to its United States mark. 344 U.S. at 286. In Trader Joe’s Co. v. Hallatt, a

Canadian national purchased large quantities of products from a Trader Joe’s supermarket in

Washington, drove them across the border, and sold them at a mark-up in Canada, where Trader

Joe’s did not operate any stores. 835 F.3d at 963. The Ninth Circuit concluded that the Lanham

Act reached this extraterritorial conduct because the defendant “engage[d] in commercial activity

in the United States as part of his infringing scheme” and because his “attempt to pass as an

authorized Trader Joe’s retailer could . . . harm Trader Joe’s’ domestic reputation and diminish

the value of its American-held marks.” Id. at 971 (emphasis added). In another case, American

Rice, Inc. v. Arkansas Rice Growers Co-op. Ass’n, both the plaintiff and the defendant were

domestic farmers’ marketing cooperatives that sold rice in the United States and abroad. 701

F.2d at 410. The plaintiff owned several federal trademarks, which it used to brand its rice in the

Saudi Arabian market, where it did not own the marks. Id. at 410-11. The defendant used similar

marks to sell its own rice in Saudi Arabia. Id. at 411-12. The Fifth Circuit, applying the

supervisory principle, concluded that where (1) the defendant sold its products abroad under

marks that infringed the plaintiff’s domestic trademark rights and (2) the defendant had not

established that it had priority rights to the mark under Saudi law, such that “it would be an

affront to Saudi sovereignty or law” to prohibit it from using the mark there, extraterritorial

enforcement of the Lanham Act was appropriate. Id. at 415-16.



                                                 17
          Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 18 of 19




       Citing Steele, American Rice, and Trader Joe’s, Hanes argues that it has sufficiently

pleaded a domestic “effect” under the “lesser showing” required by McBee for domestic

defendants where it alleges that: (1) Keds’ foreign activities have had a detrimental effect on

Hanes’ goodwill and reputation, both abroad and domestically; (2) Keds’ foreign activities have

diverted sales from Hanes in foreign jurisdictions, resulting in a loss of revenue that affects

Hanes in the United States; and (3) Keds designs and manufactures its allegedly infringing

products in the United States, directs its international marketing from the United States, and

funnels revenue derived from international activities through United States banking institutions.

Pl’s Opp. 3-7 [#35].

       But this case is fundamentally different. Keds, not Hanes, owns the federal CHAMPION

wordmark for shoes. Keds, not Hanes, has a protected federal interest in the mark. The second

justification for the Lanham Act’s extraterritorial enforcement—to help United States trademark

owners protect their foreign markets—is not relevant to Hanes’ claims here, because the only

domestic rights that Hanes has in the mark as applied to shoes are those that it has acquired

through the License Agreement. Nor does the first justification—“to protect the ability of

American consumers to avoid confusion,” 417 F.3d at 121—apply where there is no question

that Keds may lawfully sell its CHAMPION-branded shoes in the United States. There is no risk

of confusion here. Hanes has therefore failed to persuade the court that it has jurisdiction over its

claims, which attempt to shoehorn Hanes’ alleged foreign trademark rights into the Lanham Act.

To the extent that Hanes is attempting to enforce its foreign trademark rights against Keds in

foreign jurisdictions, the courts of those jurisdictions have the interest and expertise to adjudicate

those disputes.




                                                 18
        Case 1:20-cv-11354-IT Document 39 Filed 05/21/21 Page 19 of 19




IV.   Conclusion

      For the forgoing reasons, Keds’ Motion to Dismiss [#24] is GRANTED.

      IT IS SO ORDERED.

      May 21, 2021                                    /s/ Indira Talwani
                                                      United States District Judge




                                          19
